[amendmenttogoldmansachs5001.jpg]
Exhibit 10.1 EXECUTION VERSION FIFTH AMENDMENT TO MASTER REPURCHASE AND
SECURITIES CONTRACT AGREEMENT This Fifth Amendment to Master Repurchase and
Securities Contract Agreement (this “Amendment”), dated as of May 1, 2020 is by
and between GOLDMAN SACHS BANK USA, a New York state-chartered bank, as buyer
(“Buyer”), and GP COMMERCIAL GS LLC, a Delaware limited liability company
(“Seller”). Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Master Repurchase Agreement (as defined
below). W I T N E S S E T H: WHEREAS, Seller and Buyer have entered into that
certain Master Repurchase and Securities Contract Agreement, dated as of May 2,
2017, as amended by that certain First Amendment to Master Repurchase and
Securities Contract Agreement, dated as of June 28, 2017, as amended by that
certain Second Amendment to Master Repurchase and Securities Contract Agreement,
dated as of November 16, 2017, as amended by that certain Third Amendment to
Master Repurchase and Securities Contract Agreement, dated as of May 9, 2018, as
amended by that certain Fourth Amendment to Master Repurchase and Securities
Contract Agreement, dated as of July 16, 2019 (the “Master Repurchase
Agreement”); WHEREAS, Seller and Buyer wish to modify certain terms and
provisions of the Master Repurchase Agreement. NOW, THEREFORE, the parties
hereto agree as follows: 1. Amendments to Master Repurchase Agreement. The
Master Repurchase Agreement is hereby amended as follows: (a) The following
definitions are hereby added to Article 2 of the Master Repurchase Agreement in
appropriate alphabetical order: “Benchmark” shall mean, initially, LIBOR;
provided, that if a Benchmark Transition Event and its related Benchmark
Replacement Date have occurred with respect to LIBOR or the then- current
Benchmark, then “Benchmark” shall mean the applicable Benchmark Replacement.
“Benchmark Replacement” shall mean the first alternative set forth in the order
below that can be determined by Buyer as of the Benchmark Replacement Date: (1)
the sum of (a) Term SOFR and (b) the Benchmark Replacement Adjustment; (2) the
sum of (a) Compounded SOFR and (b) the Benchmark Replacement Adjustment; (3) the
sum of (a) the alternate rate of interest that has been selected or recommended
by the Relevant Governmental Body as the replacement for the then-current
Benchmark and (b) the Benchmark Replacement Adjustment; (4) the sum of (a) the
ISDA Fallback Rate and (b) the Benchmark Replacement Adjustment; or



--------------------------------------------------------------------------------



 
[amendmenttogoldmansachs5002.jpg]
(5) the sum of (a) the alternate rate of interest that has been selected by
Buyer as the replacement for the then-current Benchmark giving due consideration
to the then- prevailing market convention for determining a rate of interest as
a replacement for the then-current Benchmark for U.S. dollar-denominated
floating rate CMBS loans at such time and (b) the Benchmark Replacement
Adjustment; provided that, in the case of clauses (1) and (2) above, such rate,
or the underlying rates component thereof, is or are displayed on a screen or
other information service that publishes such rate or rates from time to time as
selected by Buyer in its reasonable discretion, and provided, further in all
cases that in no event shall the Benchmark Replacement for any Pricing Rate
Period be deemed to be less than zero. “Benchmark Replacement Adjustment” shall
mean the first alternative set forth in the order below that can be determined
by Buyer as of the Benchmark Replacement Date: (1) the spread adjustment (which
may be a positive or negative value or zero) that has been selected or
recommended by the Relevant Governmental Body for the applicable Unadjusted
Benchmark Replacement; (2) if the applicable Unadjusted Benchmark Replacement is
equivalent to the ISDA Fallback Rate, then the ISDA Fallback Adjustment; and (3)
the spread adjustment (which may be a positive or negative value or zero) that
has been selected by Buyer giving due consideration to the then-prevailing
market convention for determining a spread adjustment, or method for calculating
or determining such spread adjustment, for the replacement of the then-current
Benchmark with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated floating rate CMBS loans at such time; provided that, in the
case of clause (1) above, such adjustment is displayed on a screen or other
information service that publishes such Benchmark Replacement Adjustment from
time to time as selected by Buyer in its reasonable discretion. “Benchmark
Replacement Conforming Changes” shall mean, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Pricing Rate Determination Date”, the definition
of “Pricing Rate Period,” the definition of “Reference Time,” the timing and
frequency of determining rates and making payments of Price Differential or
interest and other administrative matters) that Buyer decides may be appropriate
to reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by Buyer in a manner substantially consistent
with market practice for repurchase facilities or similar structured finance
arrangements for similar assets to the Purchased Assets (or, if Buyer decides
that adoption of any portion of such market practice is not administratively
feasible or if Buyer determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
Buyer decides is reasonably necessary in connection with the administration of
this Agreement and the other Transaction Documents). “Benchmark Replacement
Date” shall mean: (1) in the case of clause (1) or (2) of the definition of
“Benchmark Transition Event,” the later of (a) the date of the public statement
or publication of information referenced 2



--------------------------------------------------------------------------------



 
[amendmenttogoldmansachs5003.jpg]
therein and (b) the date on which the administrator of the Benchmark permanently
or indefinitely ceases to provide the Benchmark; and (2) in the case of clause
(3) of the definition of “Benchmark Transition Event,” the date of the public
statement or publication of information referenced therein. For the avoidance of
doubt, if the event giving rise to the Benchmark Replacement Date occurs on the
same day as, but earlier than, the Reference Time in respect of any
determination, the Benchmark Replacement Date shall be deemed to have occurred
prior to the Reference Time for such determination. “Benchmark Transition Event”
shall mean the occurrence of one or more of the following events with respect to
the then-current Benchmark: (1) a public statement or publication of information
by or on behalf of the administrator of the Benchmark announcing that such
administrator has ceased or will cease to provide the Benchmark, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Benchmark; (2) a
public statement or publication of information by the regulatory supervisor for
the administrator of the Benchmark, the central bank for the currency of the
Benchmark, an insolvency official with jurisdiction over the administrator for
the Benchmark, a resolution authority with jurisdiction over the administrator
for the Benchmark or a court or an entity with similar insolvency or resolution
authority over the administrator for the Benchmark, which states that the
administrator of the Benchmark has ceased or will cease to provide the Benchmark
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the Benchmark; or (3) a public statement or publication of information by the
regulatory supervisor for the administrator of the Benchmark announcing that the
Benchmark is no longer representative. “Benchmark Transition Notice” shall have
the meaning specified in Article 14(a)(iii). “Compounded SOFR” shall mean the
compounded average of SOFRs for a one-month period, with the rate, or
methodology for this rate, and conventions for this rate (which may include
compounding in arrears with a lookback and/or suspension period as a mechanism
to determine the interest amount payable prior to the end of each Pricing Rate
Period) being established by Buyer in accordance with: (1) the rate, or
methodology for this rate, and conventions for this rate selected or recommended
by the Relevant Governmental Body for determining compounded SOFR; provided
that, (2) if, and to the extent that, Buyer determines that Compounded SOFR
cannot be determined in accordance with clause (1) above, then the rate, or
methodology for this rate, and conventions for this rate, that Buyer determines
are substantially consistent with at least two currently outstanding U.S.
dollar-denominated repurchase facilities or similar structured finance
arrangements at such time for similar assets to the Purchased Assets (as a
result of amendment or as originally executed); 3



--------------------------------------------------------------------------------



 
[amendmenttogoldmansachs5004.jpg]
provided, further, that if Buyer decides that any such rate, methodology or
convention determined in accordance with clause (1) or clause (2) is not
administratively feasible for Buyer, then Compounded SOFR shall be deemed unable
to be determined for purposes of the definition of “Benchmark Replacement.”
“ISDA Definitions” shall mean the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time. “ISDA
Fallback Adjustment” shall mean the spread adjustment (which may be a positive
or negative value or zero) that would apply for derivatives transactions
referencing the ISDA Definitions to be determined upon the occurrence of an
index cessation event with respect to the then- current Benchmark. “ISDA
Fallback Rate” shall mean the rate that would apply for derivatives transactions
referencing the ISDA Definitions to be effective upon the occurrence of an index
cessation date with respect to the then-current Benchmark, excluding the
applicable ISDA Fallback Adjustment. “Reference Banks” shall mean any money
center banks selected by Buyer which are engaged in transactions in Eurodollar
deposits in the international Eurocurrency market with an established place of
business in London. “Reference Time” shall mean, with respect to any Pricing
Rate Period, (x) if the Benchmark is LIBOR, 11:00 a.m. (London time) on the
second Business Day preceding the first day of such Pricing Rate Period, and (y)
if the Benchmark is not LIBOR, the date and time determined by Buyer in
accordance with the Benchmark Replacement Conforming Changes. “Relevant
Governmental Body” shall mean the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto. “SOFR” shall mean, with respect to any day, the secured
overnight financing rate published for such day by the Federal Reserve Bank of
New York, as the administrator of the benchmark (or a successor administrator),
on the website of the Federal Reserve Bank of New York at
http://www.newyorkfed.org, or any successor source. “Term SOFR” shall mean the
forward-looking term rate for a one-month period based on SOFR that has been
selected or recommended by the Relevant Governmental Body. “Unadjusted Benchmark
Replacement” shall mean the Benchmark Replacement excluding the Benchmark
Replacement Adjustment. (b) The following definitions hereby replace the same
existing definitions in Article 2 of the Master Repurchase Agreement:
“Availability Period Expiration Date” shall mean May 2, 2021. “LIBOR” shall
mean, with respect to each Pricing Rate Period, the rate determined by Buyer to
be (i) the per annum rate for one (1) month deposits in U.S. dollars, which
appears on the 4



--------------------------------------------------------------------------------



 
[amendmenttogoldmansachs5005.jpg]
Reuters Screen LIBOR01 Page (or any successor thereto) as the London Interbank
Offering Rate as of the Reference Time (rounded upwards, if necessary, to the
nearest 1/1000 of 1%); (ii) if such rate does not appear on said Reuters Screen
LIBOR01 Page, the arithmetic mean (rounded as aforesaid) of the offered
quotations of rates obtained by Buyer from the Reference Banks for one (1) month
deposits in U.S. dollars to prime banks in the London Interbank market as of
approximately the Reference Time and in an amount that is representative for a
single transaction in the relevant market at the relevant time; or (iii) if
fewer than two (2) Reference Banks provide Buyer with such quotations, the rate
per annum which Buyer determines to be the arithmetic mean (rounded as
aforesaid) of the offered quotations of rates which major banks in New York, New
York selected by Buyer are quoting at approximately 11:00 a.m., New York City
time, on the Pricing Rate Determination Date for loans in U.S. dollars to
leading European banks for a period equal to the applicable Pricing Rate Period
in amounts of not less than $1,000,000.00; provided, that such selected banks
shall be the same banks as selected for all of Buyer’s other customers where
LIBOR is to be applied, to the extent such banks are available. Buyer’s
determination of LIBOR shall be binding and conclusive on Seller absent manifest
error. LIBOR may or may not be the lowest rate based upon the market for U.S.
dollar deposits in the London Interbank Eurodollar Market at which Buyer prices
loans on the date which LIBOR is determined by Buyer as set forth above.
“Pricing Rate” shall mean for any Pricing Rate Period and any Transaction: (a)
during the Availability Period, an annual rate equal to the sum of (i) the
greater of (A) thirty-five hundredths percent (0.35%) and (B) the Benchmark,
plus (ii) the relevant Applicable Spread, in each case, for the applicable
Pricing Rate Period for the related Purchased Asset; and (b) during the
Amortization Period, an annual rate equal to the sum of (i) the greater of (A)
thirty-five hundredths percent (0.35%) and (B) the Benchmark, plus (ii) the
Amortization Period Additional Percentage, plus (iii) the relevant Applicable
Spread, in each case, for the applicable Pricing Rate Period for the related
Purchased Asset. The Pricing Rate, in any such case, shall be subject to
adjustment and/or conversion as provided in the Transaction Documents
(including, without limitation as provided in Article 14) or the related
Confirmation. “Pricing Rate Determination Date” shall mean with respect to any
Transaction, (i) with respect to the first Pricing Rate Period, the related
Purchase Date for such Purchased Asset and (ii) with respect to any subsequent
Pricing Rate Period, (a) if the Benchmark is LIBOR, the second (2nd) Business
Day preceding the first day of such Pricing Rate Period and (b) if the Benchmark
is not LIBOR, the time determined by Buyer in accordance with the Benchmark
Replacement Conforming Changes. (c) The definitions of “Alternative Rate”,
“Alternative Rate Transaction”, “Federal Funds Rate” and “Reserve Interest Rate”
in Article 2 of the Master Repurchase Agreement are hereby deleted in their
entirety. (d) Article 14(a) of the Master Repurchase Agreement is hereby deleted
in its entirety and replaced with the following: “ (a) Effect of Benchmark
Transition Event. (i) Benchmark Conversion Election. Notwithstanding anything to
the contrary in this Agreement or in any other Transaction Document, if a
Benchmark Transition Event and its related Benchmark Replacement Date have
occurred prior to the Reference Time in respect of any determination of the
Benchmark for any Pricing Rate Period (as determined by Buyer in its sole and
absolute discretion 5



--------------------------------------------------------------------------------



 
[amendmenttogoldmansachs5006.jpg]
(which determination shall be conclusive and binding upon Seller absent manifest
error)), Buyer shall have the sole and exclusive right to elect to replace the
then-current Benchmark with a Benchmark Replacement selected by Buyer for all
purposes under this Agreement and under any other Transaction Document in
respect of such determination and all determinations on all subsequent dates
(without any amendment to, or further action or consent of Seller). (ii)
Benchmark Replacement Conforming Changes. In connection with the implementation
of a Benchmark Replacement, Buyer shall have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary in this Agreement or in any other Transaction Documents, any
amendments implementing such Benchmark Replacement Conforming Changes shall
become effective without any further action or consent of Seller. (iii)
Benchmark Transition Notice. Buyer shall promptly notify Seller of (A) the
occurrence of a Benchmark Transition Event and its related Benchmark Replacement
Date, (B) the implementation of any Benchmark Replacement and (C) the
effectiveness of any related Benchmark Replacement Conforming Changes in
connection with the replacement of the then-current Benchmark with such
Benchmark Replacement (such notice, the “Benchmark Transition Notice”). From and
after the Benchmark Replacement Date related to such Benchmark Transition
Notice, the specified Benchmark Replacement shall be the Benchmark for all
purposes under this Agreement, each of the other Transaction Documents and every
Transaction hereunder. (iv) Standards for Decisions and Determinations.
Notwithstanding anything to the contrary in this Agreement or in any other
Transaction Document, any determination, decision or election that may be made
by Buyer pursuant to this Article 14(a), including, but not limited to, any
determination of any Benchmark Transition Event, any election to replace the
then-current Benchmark with a Benchmark Replacement, any Benchmark Transition
Notice or any selection of the Benchmark Replacement, the related Benchmark
Replacement Adjustment or any related Benchmark Replacement Conforming Changes
or any other determination, decision or election with respect to a rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action or any
selection, shall be conclusive and binding absent manifest error and may be made
in the sole discretion of Buyer without consent from the Seller. If any
Benchmark Replacement of a Transaction occurs on a day that is not the last day
of the then current Pricing Rate Period with respect to such Transaction, Seller
shall pay to Buyer such amounts, if any, as may be required pursuant to Article
14(f) of this Agreement.” (e) Article 14(b) of the Master Repurchase Agreement
is hereby deleted in its entirety and replaced with the following: “ (b)
Illegality. Notwithstanding any other provision herein, if the adoption of or
any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for Buyer to enter into or maintain Transactions
as contemplated by the Transaction Documents, the commitment of Buyer hereunder
to enter into new Transactions or, if such adoption of or change in Requirement
of Law makes it unlawful for Buyer to continue to maintain Transactions as
contemplated by this Agreement, to continue Transactions as such shall forthwith
be canceled.” (f) Article 14(c) of the Master Repurchase Agreement is hereby
deleted in its entirety and replaced with the following: “ (c) Increased Costs.
If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof by any Governmental Authority or
compliance by 6



--------------------------------------------------------------------------------



 
[amendmenttogoldmansachs5007.jpg]
Buyer with any request or directive (whether or not having the force of law)
from any central bank or other Governmental Authority having jurisdiction over
Buyer made subsequent to the date hereof: (i) shall subject Buyer or any
Transferee to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described
in clauses (b) through (d) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligation, or its deposits, reserves, other liabilities
or capital attributable thereto; (ii) shall impose, modify or hold applicable
any Reserve Requirements, other reserves, special deposit, compulsory loan or
similar requirement against assets held by, deposits or other liabilities in or
for the account of, advances, loans or other extensions of credit by, or any
other acquisition of funds by, any office of Buyer that is not otherwise
included in the determination of the Benchmark hereunder; or (iii) shall impose
on Buyer any other condition; and the result of any of the foregoing is to
increase the cost to Buyer, by an amount that Buyer deems, in the exercise of
its reasonable business judgment, to be material, of entering into, continuing
or maintaining Transactions or to reduce any amount receivable under the
Transaction Documents in respect thereof; then, in any such case, Seller shall
promptly pay Buyer, upon its demand, any additional amounts necessary to
compensate Buyer for such increased cost or reduced amount receivable; provided,
however, that to the extent any such determination by Buyer and imposition of
such increased costs shall be applied to all sellers under similar repurchase
facilities with Buyer. Such notification as to the calculation of any additional
amounts payable pursuant to this subsection shall be submitted by Buyer to
Seller and shall be prima facie evidence of such additional amounts. This
covenant shall survive the termination of this Agreement and the repurchase by
Seller of any or all of the Purchased Assets.” (g) The following is hereby added
to Exhibit III-A of the Master Repurchase Agreement as a sixth bullet: “ ● The
floating rate benchmark or index used to determine interest payments in respect
of such Purchased Asset for the preceding calendar month.” 2. Exercise of
Renewal Option. Buyer and Seller acknowledge and agree that pursuant to the
terms of this Amendment Seller has exercised its second and final Renewal Option
under Article 3(i)(ii) of the Master Repurchase Agreement and Seller has no
further Renewal Options available under Article 3(i)(ii) of the Master
Repurchase Agreement. 3. Effectiveness. The effectiveness of this Amendment is
subject to receipt by Buyer of the following: (a) Amendment. This Amendment,
duly executed and delivered by Seller and Buyer; (b) Good Standing. Certificates
of existence and good standing and/or qualification to engage in business for
Seller; and (c) Fees. Payment by Seller of (i) the Renewal Period Fee on or
prior to May 2, 2020 and (ii) the actual costs and expenses, including, without
limitation, the reasonable fees and expenses of 7



--------------------------------------------------------------------------------



 
[amendmenttogoldmansachs5008.jpg]
counsel to Buyer, incurred by Buyer in connection with this Amendment and the
transactions contemplated hereby. 4. Seller Representations. Seller hereby
represents and warrants that: (a) no Material Adverse Effect, Margin Deficit
that is due and payable, Potential Event of Default or Event of Default under
the Repurchase Agreement has occurred and is continuing as of the date hereof or
will occur as a result of the execution, delivery and performance by Seller of
this Amendment and no “Termination Event,” “Event of Default” or “Potential
Event of Default” or any similar event by Seller, however denominated, has
occurred and is continuing under any hedging transaction as of the date hereof;
and (b) all representations and warranties contained in the Master Repurchase
Agreement are true, correct, complete and accurate in all respects (except such
representations which by their terms speak as of a specified date and subject to
any exceptions disclosed to Buyer in a Requested Exceptions Report prior to such
date and approved by Buyer). 5. Defined Terms. Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Master
Repurchase Agreement. 6. Continuing Effect; Reaffirmation of Guarantee
Agreement. As amended by this Amendment, all terms, covenants and provisions of
the Master Repurchase Agreement are ratified and confirmed and shall remain in
full force and effect. In addition, any and all guaranties and indemnities for
the benefit of Buyer (including, without limitation, the Guarantee Agreement)
and agreements subordinating rights and liens to the rights and liens of Buyer,
are hereby ratified and confirmed and shall not be released, diminished,
impaired, reduced or adversely affected by this Amendment, and each party
indemnifying Buyer, and each party subordinating any right or lien to the rights
and liens of Buyer, hereby consents, acknowledges and agrees to the
modifications set forth in this Amendment and waives any common law, equitable,
statutory or other rights which such party might otherwise have as a result of
or in connection with this Amendment. 7. Binding Effect; No Partnership;
Counterparts. The provisions of the Master Repurchase Agreement, as amended
hereby, shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns. Nothing herein contained
shall be deemed or construed to create a partnership or joint venture between
any of the parties hereto. For the purpose of facilitating the execution of this
Amendment as herein provided, this Amendment may be executed simultaneously in
any number of counterparts, each of which shall be deemed to be an original, and
such counterparts when taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart signature page to this Amendment
in Portable Document Format (PDF) or by facsimile transmission shall be
effective as delivery of a manually executed original counterpart thereof. 8.
Further Agreements. Seller agrees to execute and deliver such additional
documents, instruments or agreements as may be reasonably requested by Buyer and
as may be necessary or appropriate from time to time to effectuate the purposes
of this Amendment. 9. Governing Law. The provisions of Article 20 of the Master
Repurchase Agreement are incorporated herein by reference. 10. Headings. The
headings of the sections and subsections of this Amendment are for convenience
of reference only and shall not be considered a part hereof nor shall they be
deemed to limit or otherwise affect any of the terms or provisions hereof. 8



--------------------------------------------------------------------------------



 
[amendmenttogoldmansachs5009.jpg]
11. References to Transaction Documents. All references to the Master Repurchase
Agreement in any Transaction Document, or in any other document executed or
delivered in connection therewith shall, from and after the execution and
delivery of this Amendment, be deemed a reference to the Master Repurchase
Agreement as amended hereby, unless the context expressly requires otherwise.
12. No Waiver. The execution, delivery and effectiveness of this Amendment shall
not (i) limit, impair, constitute a waiver by, or otherwise affect any right,
power or remedy of Buyer under the Master Repurchase Agreement or any other
Transaction Document, (ii) constitute a waiver of any provision in the Master
Repurchase Agreement or in any of the other Transaction Documents or of any
Default or Event of Default that may have occurred and be continuing, (iii)
limit, impair, constitute a waiver by, or otherwise affect any right or power of
Buyer to determine that a Material Adverse Effect, Margin Deficit, Default or
Event of Default has occurred or (iv) alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Master Repurchase Agreement or in any of the other Transaction Document, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect. [NO FURTHER TEXT ON THIS PAGE] 9



--------------------------------------------------------------------------------



 
[amendmenttogoldmansachs5010.jpg]
IN WITNESS WHEREOF, the parties have executed this Amendment as of the day first
written above. BUYER: GOLDMAN SACHS BANK USA, a New York state- chartered bank
By: /s/ Jeffrey Dawkins Name: Jeffrey Dawkins Title: Authorized Person Signature
Page to Fifth Amendment to Master Purchase and Securities Contract Agreement



--------------------------------------------------------------------------------



 
[amendmenttogoldmansachs5011.jpg]
SELLER: GP COMMERCIAL GS LLC, a Delaware limited liability company By: /s/
Marcin Urbaszek Name: Marcin Urbaszek Title: Chief Financial Officer and
Treasurer [SIGNATURES CONTINUE ON FOLLOWING PAGE] Signature Page to Fifth
Amendment to Master Purchase and Securities Contract Agreement



--------------------------------------------------------------------------------



 
[amendmenttogoldmansachs5012.jpg]
AGREED AND ACKNOWLEDGED: GUARANTOR: GRANITE POINT MORTGAGE TRUST INC., a
Maryland corporation By: /s/ Marcin Urbaszek Name: Marcin Urbaszek Title: Chief
Financial Officer and Treasurer Signature Page to Fifth Amendment to Master
Purchase and Securities Contract Agreement



--------------------------------------------------------------------------------



 